UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6806



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW C. WYAND,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-99-2, CA-01-65-3)


Submitted:   September 11, 2003        Decided:   September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew C. Wyand, Appellant Pro Se.       Thomas Oliver Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Matthew C. Wyand seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by the district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).         We have

independently reviewed the record and conclude that Wyand has not

made the requisite showing.          See Miller-El v. Cockrell, 537 U.S.

322 (2003).     Accordingly, we deny a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   the   court    and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2